                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LEILA MCCOY, Individually and as
next friend for: MINOR CHILDREN:
EC-15, CC-10, LC-8, JCM-6, GENERAL            8:18CV570
DELIVERY, NORTH PLATTE, NE
69101;

                   Plaintiff,

      vs.                                    MEMORANDUM
                                              AND ORDER
NEBRASKA DEPT. OF HEALTH AND
HUMAN SERVICES LICENSING
UNIT, THE CONNECTION
HOMELESS SHELTER INC., JD
AMANDA SPEICHERT, in her
individual and professional capacity;
ASHLEY LEWIS, in her individual and
professional capacity; MICHAEL
STAGGS, in his individual and
professional capacity; JESS
SCHNEIDER, President Board of
Directors/President Executive Committee
The Connection Homeless Shelter Inc., In
his individual and professional capacity;
EVERY MEMBER OF THE
EXECUTIVE COMMITTEE AND
BOARD OF DIRECTORS OF THE
CONNECTION HOMELESS SHELTER
INC., in their individual and professional
capacity; NORTH PLATTE POLICE
DEPARTMENT, J. HAGAN, Officer,
Badge 66; and UNIDENTIFIED
OFFICER 2,

                   Defendants.
       On December 6, 2019, the court ordered Plaintiff to update her address with
the court within 30 days or face dismissal of this action. (Filing No. 6.) To date,
Plaintiff has not updated her address or taken any other action in this matter.

      IT IS THEREFORE ORDERED that:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.    The court will enter judgment by a separate document.

      Dated this 13th day of January, 2020.

                                              BY THE COURT:



                                              Senior United States District Judge




                                         2
